Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Information Disclosure Statement
The information disclosure statement filed 9-8-20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The IDS contains several “See entire prosecution history”.  This is a lot of information and the Examiner firmly believes that not all of this information relevant to the current invention.   The IDS should contain information relevant to the invention without undue information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibert (2008/0265799) in view of Levien (U.S. PG Pub. 2013/0325450).

As to claim 1, Sibert teaches a method, comprising: obtaining, by a lighting system element of a plurality of lighting system elements forming a lighting system(fig 1 and 5) [0047, ], a processing job to be performed using at least one other lighting system element[0099], wherein the processing job is to process an audio input to recognize speech 5content [0047] and identify a responsive action to the recognized speech content[0130, 0138-0141]; and performing the identified responsive action to the recognized speech content based on 15the overall result of the processing job[0130, 0138-0141].  Sibert teaches a lighting system that has a multitude of elements (see fig. 1-3 for example).  Sibert teaches that a lighting unit can also have voice recognition.  Upon hearing a voice via a microphone Sibert’s system will process the job by recognizing known lighting commands and implementing them using distributed processing.

Sibert teaches some of the claimed invention, but fails to teach all of the claimed invention, however, this is obvious variation as taught by Levien.  Levien is analog art as a home automation system with distributed processing.

As to claim 1, Levien teaches determining that the at least one other lighting system element has resources available for the processing job to process the audio input[0265]; sending data and instructions to the at least one other lighting system element, for performing the processing job to process the audio input[0279]; 10receiving from the at least one other lighting system element a result of the performance of the processing job[0286]; processing the received result from the at least one other lighting system element to determine an overall result of the processing job[0285]. Levien teaches a controller (such as Sibert’s element 301) receiving voice content and then determining available elements for processing the voice content.  Once a device is chosen the audio data is sent to the device. The device then processes the voice content to determine the words in the content.  After this the words are then parsed into commands that the elements of the system can understand (such as lighting command) and the commands are sent to the element for implementation. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine Sibert with Levien.  The motivation to combine is that Levien teaches a converting device that can convert voice data to a recognize data that the target device can process more quickly [0285].

As to claim 2, Sibert teaches wherein: the lighting system element includes a light source and is configured as a lighting device(fig. 5); and performing the identified responsive action to the recognized speech content based on 5the overall result of the processing job includes controlling a lighting related operation of the lighting device to provide illumination[0285].  

As to claim 3, Sibert teaches wherein: the lighting system element includes a user interface component that includes a microphone to receive the audio input and is configured as a lighting controller[0059]; 10at least two of the plurality of lighting system elements each include a light source and is configured as a lighting device(element 111); and the method further comprises providing a lighting control user interface for the recognized speech content via the user interface component and implementing user responsive 54ABL-153US2 lighting control operations with respect to one or more of the lighting devices at least in part by 15communication with the one or more of the lighting devices via a data communication network[0057-0058].  

As to claim 4, Sibert teaches wherein: the lighting system element includes a detector and is configured as a sensor (elements 431-461); and method further comprises controlling operation of the sensor, via an interface circuit for the sensor coupled to the detector, to provide information as to a condition sensed by the 5detector to one or more other lighting system elements via a data communication network[0011, 0059-0063, 0067].  

As to claim 5 Levien teaches further comprising: sending data and instructions to each of other lighting system elements[0255 and step 1004], for performing an allocated portion of the processing job to process the audio input; receiving from the other lighting system elements results of the performance of the 5allocated portion of the processing job(step 1010); and processing the received results from the other lighting system elements to determine the overall result of the processing job (implementation of determined command). Sibert also teaches aspects of claim 5 in paragraphs [0141].
  
As to claim 6, Levien teaches analyzing the received results from the other lighting system elements, to determine distributed processing metrics of performance of the other lighting system elements, with respect to handling of the processing job[0195-0196]; 5storing the distributed processing metrics of performance of the other lighting system elements[0195-0196]; and upon receipt, by the lighting system element, of another processing job to be performed on a distributed processing basis using the other lighting system elements, adjusting the sending step with respect to the other processing job based on the stored distributed processing metrics 10of performance of the other lighting system elements[0196].  Examiner notes that “another processing job” is being equated to “other processing job” to remove any antecedent issues. 
 
As to claim 7, Sibert teaches sending the data and instructions to each of the other lighting system elements, for performing the allocated portion of the processing job includes sending a work packet that includes digitized audio data[0141]; 55ABL-153US1  receiving from 

As to claim 10, Sibert teaches wherein: processing the received result to determine the overall result of the processing job further includes: analyzing the word string to recognize a lighting command; and 5instructing some of the lighting system elements to adjust a lighting setting based on the recognized lighting command[0059, 0141, 0130].

Claims 10-17 and 20 have similar limitations as claims 1-7, and 10.  However, these claims contain structure that can be seen in at least Sibert.  Specifically Sibert teaches a lighting related component; a communication interface configured to enable communication via a data communication network with other lighting system elements of a lighting system; 5a processor coupled to the lighting related component and coupled to communicate via the data communication interface(fig. 2 for example element 524); a memory [0052] accessible to the processor(element 401); 56ABL-153US1 programming in the memory, wherein execution of the programming by the processor configures the lighting system element to implement function[0052].


s 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibert (2008/0265799) in view of Levien (U.S. PG Pub. 2013/0325450) in view of Pederson (U.S. PG Pub. 2015/0163881).

As to claim 9, Sibert teaches obtaining, by the lighting system element, the processing job includes receiving the audio input via a microphone in the service area[0059,0130, 0141].  Claim 19 has similar limitations.

Sibert in view of Levien teach most of the claimed invention, but fail to explicitly teach the limitations of claims 8 and 18.

As to claim 8, Pederson teaches sending the word string to a remote server, and 5receive an answer in response to the word string from the remote server[0099]; and the method further comprises presenting the answer on the lighting system element via an audio or display output in a service area in which the lighting system element is located[0099].  Claim 18 has similar limitations.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teaching of Pederson into the system and method of Sibert further modified by Levien.  The motivation to combine is that Pederson teaches that a user may have access to a database of information (a large amount of information) and my access this database by simply asking questions [0099].


Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shires (U.S. PG Pub. 2014/0229184) teaches a home automation system that sends voice data to a remote server for processing. 
Boyd (U.S. PG Pub. 2014/0156281) teaches a remote sever to ask questions and control lighting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119